Citation Nr: 0936334	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 
1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied entitlement to the 
benefits sought on appeal.  

In July 2009 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
pes planus and hemorrhoids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Allergic rhinitis was initially demonstrated years after 
service and is not shown by competent medical evidence to be 
etiologically related to the Veteran's active service.




CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations under the Veterans Claims 
Assistance Act of 2000 have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of 
letters from the RO to the Veteran dated June, 2005, November 
2005, June 2006, August 2006, February 2007, April 2008, 
August 2008 and March 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Board notes that the 
Veteran's service treatment records, if any existed, were 
misplaced and presumed destroyed by a fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.  A 
communication from that facility indicates that while the 
Veteran's service treatment records were not found, 
sick/morning reports referencing that the Veteran received 
treatment on several occasions from January 1951 to June 1951 
were located.  When records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit-
of-the-doubt doctrine, to assist the claimant in developing 
the claim, and to explain its decision.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 
(2008).

In addition, VA's duty to provide a medical examination is 
not triggered unless the record contains competent evidence 
of a current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifested during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurring symptoms of a 
disability, may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
a discussion of the merits of the Veteran's appeal.

As stated above, the Veteran is claiming entitlement to 
service connection for allergic rhinitis.  Service connection 
will be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

The Veteran first applied for service connection for a sinus 
condition in October 2005.  In February 2006 the RO issued a 
rating decision denying the claim because there was no 
evidence of a sinus condition during service and the Veteran 
did not submit or direct the RO toward any medical evidence 
showing a current sinus condition.  The Veteran requested 
reconsideration of this decision in May 2006 and submitted VA 
treatment records showing a diagnosis of allergic rhinitis.  
A January 2007 rating decision denied entitlement to service 
connection for that condition, this time finding that there 
was no evidence showing that allergic rhinitis manifested 
during service or was caused by service.  In January 2007 the 
Veteran submitted a Notice of Disagreement (NOD).  A 
Statement of the Case (SOC) was issued in March 2008 and in 
March 2008 the Veteran filed his Substantive Appeal (VA Form 
9).

A review of the evidence, ncluding VA treatment records from 
June 2006, show that the Veteran has allergic rhinitis for 
which he uses medication with good control of symptoms.  
However, no medical evidence has been presented that this 
condition is related to service.

In the absence of any evidence showing an injury or event 
during the Veteran's period of service or evidence showing 
that the Veteran continues to have a disability dating back 
to his period of service the claim for service connection 
must be denied.  It is significant to point out that the 
evidence of record establishes that the first post-service 
finding or treatment regarding allergic rhinitis was in June 
2006, may years after the Veteran's discharge from service.  
The Board notes that the lapse in time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim and weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, or a nexus medical opinion, the Board finds 
the initial post service manifestation of allergic rhinitis, 
years after the Veteran's discharge from active service, too 
remote from service to be reasonably related thereto.

The Veteran has expressed a belief that his allergic rhinitis 
is causally related to active service.  However, the Board 
notes that the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

In conclusion, the probative evidence of record fails to 
demonstrate that the Veteran's allergic rhinitis was incurred 
during active service or is causally related to the Veteran's 
active service.  As there is a preponderance of evidence 
against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds 
that service connection for allergic rhinitis is not 
warranted.  


ORDER

Entitlement to service connection for allergic rhinitis is 
denied. 






REMAND

The Veteran has also claimed entitlement to service 
connection for bilateral pes planus and hemorrhoids.  The 
Board finds that additional development is necessary with 
respect to these issues.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded to 
the RO/AMC for further action described below.

The Veteran claims that he currently suffers from bilateral 
pes planus and hemorrhoids which he originally claimed began 
in service.  Alternatively, the Veteran contends that these 
conditions were preexisting conditions which were permanently 
aggravated by service.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulted in a current 
disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2008).  

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 required VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 115, 123-30 (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation is 
not applicable.  Maxson v. West, 12 Vet. App. 435, 459-60 
(1999).  

Competent medical evidence has been presented indicating that 
the Veteran currently has bilateral pes planus and 
hemorrhoids.  In addition, while the majority of the 
Veteran's service treatment records are unobtainable, the 
Veteran's November 1952 separation examination reveals a 
diagnosis of pes planus.  This report also noted a mild case 
of piles (hemorrhoids) during civilian life.  Furthermore, 
letters written while in service from the Veteran to his 
family note symptomatology that may be associated with the 
Veteran's pes planus.

In February 2008 the Veteran was afforded a VA examination in 
connection with his claim for pes planus.  The examiner 
opined that the Veteran's pes planus was congenital in 
nature.  Furthermore, the examiner stated that the Veteran's 
right and left feet were identical in terms of pes planus.  
During July 2009 hearing before the undersigned Veterans Law 
Judge the Veteran and his representative requested that the 
Veteran's right foot pes planus and left foot pes planus be 
addressed as one issue.  Accordingly, the Board will treat 
these issues as one.

The Board also notes that to date, the Veteran has not been 
afforded a VA examination in connection with his claim for 
hemorrhoids.  

Thus the evidence of record shows the existence of bilateral 
pes planus and hemorrhoids as well as related complaints and 
treatment in service.  As mentioned above, the RO had a VA 
examination performed on the issue of entitlement to service 
connection for right foot pes planus only.  However, the RO 
failed to obtain an adequate medical opinion on whether the 
Veteran's bilateral pes planus and hemorrhoids are related to 
problems the Veteran experienced in service.  Charles v. 
Principi, 16 Vet. App. 370 (2002).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
bilateral pes planus and hemorrhoids preexisted the Veteran's 
entry into active military service.  The RO has also not 
determined whether, if these conditions did preexist service, 
there is clear and unmistakable evidence that the conditions 
were not aggravated to a permanent degree in service beyond 
that which would be due to the natural progression of the 
disease.  

The evidence of record is insufficient for the Board to 
render a decision on the claim for service connection for 
bilateral pes planus and hemorrhoids.  Additional development 
of the medical evidence and adjudication on these bases is 
therefore indicated.  The above considerations require 
further investigation by medical professional, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examination where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC contact the Veteran and 
inquire as to whether he has had any 
treatment for either bilateral pes planus 
or hemorrhoids since February 2008.  If 
the Veteran indicates that he has received 
any pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file. 

2.  With regard to the Veteran's bilateral 
pes planus, the Veteran should be afforded 
a VA examination to determine its 
etiology.  The claims folder should be 
made available to and be reviewed by the 
examiner before the examination.  The 
examiner is requested to identify whether 
the Veteran currently has pes planus, and 
if it is congenital in nature.  If found 
to be a non-congenital condition, the 
examiner is asked to indicate whether it 
is etiologically related to service.  
Likewise, the examiner is asked to 
indicate whether any congenital pes planus 
underwent a permanent increase in severity 
as a consequence of the Veteran's military 
service, or whether the complaints noted 
in service were a temporary exacerbation 
of the congenital condition.  A rationale 
for the opinions offered should be 
included in the report provided. 

3.  With regard to the Veteran's 
hemorrhoids, the Veteran should be 
afforded the appropriate examination to 
determine the nature and severity of that 
condition.  The claims folder should be 
made available to and be reviewed by the 
examiner before the examination.  The 
examiner is requested to identify whether 
the Veteran currently has hemorrhoids and 
whether that condition clearly and 
unmistakably preexisted the Veteran's 
military service.

If it is determined that the Veteran had 
preexisting hemorrhoids, the examiner 
should determine whether that condition 
permanently increased in severity during 
the Veteran's period of service.  If the 
examiner determines that such an increase 
did occurred, he must state whether it was 
due to the natural progress of the disease 
or, if not, due to aggravation of the 
disorder by service.

If the examiner determines that 
hemorrhoids did not pre-exist the 
Veteran's service, the examiner must 
determine whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that currently diagnosed 
hemorrhoids is related to service.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note:  "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.  

4.  After completion of the foregoing, the 
RO/AMC should review and readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


